ORDER

PER CURIAM.
AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is GRANTED. Further, as the Superior Court improperly evaluated Respondent’s ineffectiveness of counsel claim under the harmless error standard applicable on direct appeal, the Superior Court’s order is VACATED, and the matter is REMANDED to the Superior Court to reevaluate Respondent’s ineffectiveness claim under the Pierce/Strickland standard requiring a showing of actual prejudice, and for further proceedings, as necessary. See Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1986); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see also Commonwealth v. Spotz, 624 Pa. 4, 84 A.3d 294, 315 (2014) (“[T]he test for prejudice in the ineffectiveness context is more exacting than the test for harmless error, and the burden of proof is on the defendant, not the Commonwealth.” (internal quotation marks omitted)).
Jurisdiction relinquished.